DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/22/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4, and 8-13 stand rejected. Claim 7 was previously cancelled. Claims 1-2, 4, and 8-13 are newly cancelled. Claims 3 and 5-6 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 2/22/2021, with respect to claims 1-6, and 8-13, have been fully considered and are persuasive.  The 103 rejections of claims 1-2, 4, and 8-13 have been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 3, 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 3: The closest prior art of record are Wittstock et al. (US5584991; hereinafter “Wittstock”) in view of Daniels (US5198113), or alternatively Patel et al. (WO2005/090782; hereinafter “Patel”) in view of Daniels (US5198113). The prior art of record alone or in combination fails to disclose, “…the shell comprising an upper section and a lower section, the upper section and the lower section being square frustum shaped such that the top and the bottom of the shell are squarely shaped and faces of the upper section and faces of the lower section are trapezoidally shaped…a first rim coupled to and extending from a lower circumference of the upper section; a plurality of first holes positioned in the first rim; a second rim coupled to and extending from an upper circumference of the lower section; a plurality of second holes positioned in the second rim such that each second hole is aligned with a respective first hole; a plurality of upper bolts, each upper bolt being positioned through a respective first hole and an associated second hole; and a plurality of upper nuts, each upper nut being threadedly coupled to a respective upper bolt such that the upper section is coupled to the lower section.” 
Regarding independent claim 5: The closest prior art of record are Wittstock et al. (US5584991; hereinafter “Wittstock”) in view of Daniels (US5198113), or alternatively Patel et al. (WO2005/090782; hereinafter “Patel”) in view of Daniels (US5198113). The prior art of record alone or in combination fails to disclose, “…a ring coupled to a perimeter of the aperture; and a plurality of upper bars, each upper bar being coupled to and extending between the ring and a perimeter of the top wherein the upper bars are positioned for stabilizing the pipe relative to the shell.” 
Regarding dependent claim 6: Dependent claim 6 is allowed based on its dependency on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779